Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 12/11/2019, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As to Claim 1, Ramanujam teaches a method for dynamically scheduling (¶80 teaches “the autonomous vehicle may detect that the service is to be performed on the autonomous vehicle according to a service schedule; or detect that the service is to be performed when one or more internal systems of the autonomous vehicle generate an alert.”) cleaning of an exterior of a vehicle (¶17 teaches “[t]he service center may include, but is not limited to, a maintenance center for performing maintenance on the autonomous vehicle, a fuel center for refueling or recharging the autonomous vehicle, or a car wash for cleaning the autonomous vehicle.”), comprising:
determining, based on the level of cleanliness, whether to schedule a cleaning for the vehicle (it would be obvious to one ordinary skill that the autonomous vehicle would have a threshold cleanliness value such that a service request may be generated.).

Ramanujam is silent as to measuring airborne particles with an airborne particle sensor, and collecting airborne particle measurement data; 
determining total exposure of the vehicle to airborne particles based on the airborne particle measurement data over a first time window; 
determining, based in part on the total exposure, a level of cleanliness of the vehicle at the end of the first time window; 
	Accessor teaches to measuring airborne particles with an airborne particle sensor, and collecting airborne particle measurement data (¶¶36 and 66 teaches “pollen sensor” which are a type of airborne particles.); 
in the air around the vehicle”); 
determining, based in part on the total exposure, (¶66 teaches “a pollen sensor configured to detect pollen data indicating pollen levels in the air around the vehicle”; the skilled artisan would understand that “around the vehicle” implies and suggest ); and

Accessor is silent as a level of cleanliness of the vehicle at the end of the first time window 
to based on the airborne particle measurement data over a first time window.
Neubauer teaches as a level of cleanliness of the vehicle at the end of the first time window 
to based on the airborne particle measurement data over a first time window (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to combine all three teachings.  Ramanujam teaches an automatic vehicle setting a schedule for maintenance including washing the vehicle.  Acessor teaches that pollen sensors are used to determine the environment around the car which the skilled artisan would know directly impacts the cleanliness of the car.  Neubauer teaches that such sensors may be used to determine the cleanliness of the windows.  One would be motivated to make this combination to better determine the thresholds values for cleanliness and maintenance.

	The scope of the set forth claim 12 overlaps substantially with instant claim 1 and therefore subject to the same prior art combination.  Ramanujam further teaches generation of 

As to Claim 13, Ramanujam teaches further comprising a scheduler for scheduling the vehicle for cleaning when the vehicle is flagged for cleaning (See Claim 5 in light of ¶35, “the service detection module 240 may detect that the autonomous vehicle 205 is to receive a car wash on Monday based on contents in the service schedule 224” and ¶58).

As to Claim 16,  Ramanujam is silent as to wherein the at least one sensor for measuring airborne particles is located in a sensor suite comprising multiple types of sensors.
Accessor teaches the at least one sensor for measuring airborne particles is located in a sensor suite comprising multiple types of sensors (Figure 2; ¶¶24-28).
The skilled artisan would find it obvious to have a suit of sensors within the vehicle described in Ramanujam.  Here, multiple maintenance alerts may be generated including car washing; therefore a clear suggestion is made that that multiple sensor types must be present in Ramanujam.

As to Claim 18, Ramanujam is silent as to wherein the at least one sensor includes a plurality of sensors, and the sensors are positioned at a plurality of locations on the vehicle.
Accessor teaches at least one sensor includes a plurality of sensors, and the sensors are positioned at a plurality of locations on the vehicle (Figure 2; ¶¶24-28).
The skilled artisan would find it obvious to have a suit of sensors within the vehicle described in Ramanujam.  Here, multiple maintenance alerts may be generated including car 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US PGPub 2015/0348335) in view of  Accessor (US PGPub 2020/0126259) and further in view of Neubauer (US PGPub 2004/0100217) and further in view of Bult et al. (US PGPub 2018/0350168) .
As to Claim 19. Neither of the three prior references teach “a fleet of vehicles”, Bult teaches A method for dynamically scheduling cleanings of vehicles in a fleet of vehicles (¶19 “track a wash schedule for a fleet of vehicle”), comprising: 
measuring airborne particles with an airborne particle sensor and collecting airborne particle measurement data for each of the vehicles; determining total exposure of each of the vehicles to airborne particles based on the airborne particle measurement data over a first time window; determining for each vehicle, based in part on the total exposure, a level of cleanliness of each vehicle at the end of the first time window; and determining for each vehicle, based on the level of cleanliness, whether to schedule a cleaning for the vehicle.
The remaining limitations are substantially the same as the limitations presented in claim 1 and 12.  The same prior art references apply to the remaining claim limitations.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill to combine all three teachings.  Ramanujam teaches an automatic vehicle setting a schedule for maintenance including washing the vehicle.  Acessor teaches that pollen sensors are used to determine the environment around the car which the skilled artisan would know directly impacts the cleanliness of the car.  Neubauer teaches that such sensors may .


Allowable Subject Matter
Claims 2-11, 14-15, 17,  and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “comprising scheduling the cleaning for the vehicle, wherein scheduling the cleaning depends in part on expected traffic patterns” as set forth in claim 2.
The prior art does not teach or suggest “further comprising scheduling the cleaning for the vehicle, wherein scheduling the cleaning depends in part on expected weather” as set forth in claim 3
The prior art does not teach or suggest “further comprising determining exposure of the vehicle to rain, and wherein determining a level of cleanliness is based in part on the exposure of the vehicle to rain” as set forth in Claim 4.

The prior art does not teach or suggest “wherein measuring airborne particle data comprises continuously measuring airborne particle data” as set forth in claim 5.



The prior art does not teach or suggest “further comprising: accumulating airborne particle data measurements over one or more additional time windows and adding the measurements to the total exposure to yield an updated total exposure; and determining, based in part on the updated total exposure, the level of cleanliness of the vehicle at the end of the additional time windows” as set forth in claim 7-8 in combination with the remaining dependent claims.

The prior art does not teach or suggest “further comprising recording locations of airborne particle measurements” as set forth in claim 9 in combination with the remaining dependent claims.

The prior art does not teach or suggest “wherein measuring airborne particles with an airborne particle sensor includes one of measuring particles with light scattering techniques, measuring particles with direct imaging techniques, and measuring particles with light obscuration techniques” as set forth in claim 11.

The prior art does not teach or suggest “wherein the at least one sensor is an optical sensor including a light source and a photosensor, and wherein the photosensor has one of fixed sensitivity and adjustable sensitivity” as set forth in claim 14



The prior art does not teach or suggest “wherein the at least one sensor is located at one of the front of the vehicle, the back of the vehicle, and a side of the vehicle” as set forth in Claim 17

The prior art does not teach or suggest “further comprising recording location information for the collected airborne particle measurement data for each vehicle, and saving recorded airborne particle measurement data for each location to a central mapping database” as set forth in claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY Y YI/Primary Examiner, Art Unit 2852